Name: Commission Regulation (EC) No 407/1999 of 25 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities26. 2. 1999 L 50/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 407/1999 of 25 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 26. 2. 1999L 50/2 ANNEX to the Commission Regulation of 25 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 85,1 204 47,1 212 103,1 624 115,7 999 87,7 0707 00 05 068 106,0 999 106,0 0709 10 00 220 283,6 999 283,6 0709 90 70 052 123,0 204 153,8 999 138,4 0805 10 10, 0805 10 30, 0805 10 50 052 61,1 204 40,6 212 37,0 600 48,0 624 54,4 999 48,2 0805 20 10 204 97,2 999 97,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 54,8 204 70,1 464 76,8 600 86,9 624 71,1 999 71,9 0805 30 10 052 51,3 600 64,3 999 57,8 0808 10 20, 0808 10 50, 0808 10 90 060 31,6 400 81,8 404 87,5 508 59,4 512 108,7 528 111,5 706 107,2 720 111,6 728 67,1 999 85,2 0808 20 50 388 85,3 400 82,0 512 81,5 528 74,8 624 60,4 999 76,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.